DETAILED ACTION
This action is in response to the amendment 06/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 1 and Sub-species 1a
in the reply filed on 01/11/2022 is acknowledged. 
NEW claims 22 – 23 corresponds to Invention II. Claims 15 – 19 and 22 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2008/0088284; (hereinafter Weng).

Regarding claim 1, Weng [e.g. Fig. 1] discloses a DC-DC converter system [e.g. 10], comprising: a first switch [e.g. M1] coupled to a switching node [e.g. Vsw] and operable between first and second states [e.g. ON and OFF, respectively]; and a controller, coupled to the first switch, and configured to switch the first switch between the first and second states based on an input voltage [e.g. VIN]  and an output voltage [e.g. VOUT] of the DC-DC converter system, wherein the controller comprises: timer circuitry[e.g. 128, 130,132 and 134] comprising: a first timer [e.g. 130] configured to determine a first duration [e.g. off-time duration] based on a target switching frequency of the DC-DC converter system [e.g. paragraph 040 recites “Through the operation of error comparator 126, On-timer 128, and Off-Timer 130, logic circuit 132 generates control signals to driver 134 to cause power switches M1 and M2 to be turned on and off alternately to generate the switching output voltage VSW. In the present embodiment, the feedback control loop is established so that the on-time of buck switching regulator 100 is adaptable to different input voltages and different output voltages with the goal to keep the operating frequency constant”], in which the first duration is of the second state [e.g. OFF state] of the first switch or the first duration is a first switching cycle of the DC-DC converter system; a second timer [e.g. 128] configured to determine a second duration [e.g. OFF-time duration] based on a third duration [e.g. on-time duration] that is greater than or substantially equal to a minimum duration of the first state [e.g. ON] of the first switch [e.g. minimum on-time; paragraph 015 recites “The buck switching regulator includes an on-time control circuit for generating a first signal for controlling the high-side switch under a minimum on-time and variable off-time feedback control loop where the first signal turns off the high-side switch at the expiration of a first on-time duration or at the expiration of a maximum on-time. The first on-time duration is at least a minimum on-time and can be expanded up to a maximum on-time”] and based on the input and output voltages [e.g. via feedback and VREF], in which the second duration is of the second state [e.g. OFF] of the first switch or the second duration is a second switching cycle of the DC-DC converter system; and logic circuitry [e.g. 132] coupled to the first and second timers, and the logic circuitry configured to generate an expiration signal [e.g. output of 132] upon expiration of both the first and second durations [e.g. at the end (expiration) of the off time after the expiration of the first ON-time; paragraphs 038 – 039 recites “When the on-time duration is initiated, On-Timer 128 also provides a control signal on a bus 129 to logic circuit 132 to instruct logic circuit 132 to turn on the high-side switch M1. The current through inductor L1 is thus allowed to build up. High-side switch M1 is turned on only for a fixed duration. When the on-time duration expires, On-Timer 128 instructs logic circuit 132 to turn off the high-side switch M1 and turn on low-side transistor M2. To implement the variable off-time control, the End output signal from On-Timer 128 is coupled to the Start input terminal of an Off-Timer 130. Thus, when the on-time duration expires, the off-time duration programmed in Off-Timer 130 is initiated. Off-Timer 130 provides an End output signal to logic circuit 132 to indicate the end of the off-time duration, at which time the power transistor M1 can be turned back on if the feedback voltage VFB is less than the reference voltage VREF. In this manner, a minimum off-time is implemented in the feedback control loop.”]; and control logic [e.g. 134], configured to switch the first switch from the second state [e.g. OFF state] to the first state [e.g. ON state] responsive to the expiration signal [e.g. paragraphs 038 – 039 above].

Regarding claim 8, Weng [e.g. Fig. 1] discloses a controller comprising: timer circuitry comprising: a first timer [e.g. 130] configured to determine a first duration [e.g. off-time duration] based on a target switching frequency of a DC-DC converter system [e.g. 10; paragraph 040 recites “Through the operation of error comparator 126, On-timer 128, and Off-Timer 130, logic circuit 132 generates control signals to driver 134 to cause power switches M1 and M2 to be turned on and off alternately to generate the switching output voltage VSW. In the present embodiment, the feedback control loop is established so that the on-time of buck switching regulator 100 is adaptable to different input voltages and different output voltages with the goal to keep the operating frequency constant”], in which the first duration is of a second state [e.g. OFF state] of a first switch of the DC-DC converter system or the first duration is a first switching cycle of the DC-DC converter system; a second timer [e.g. 128] configured to determine a second duration [e.g. OFF-time duration] based on input [e.g. VIN] and output [e.g. VOUT] voltages of the DC-DC converter system and based on a third duration [e.g. on-time duration] that is greater than or substantially equal to a minimum duration of a first state [e.g. ON] of the first switch [e.g. minimum on-time; paragraph 015 recites “The buck switching regulator includes an on-time control circuit for generating a first signal for controlling the high-side switch under a minimum on-time and variable off-time feedback control loop where the first signal turns off the high-side switch at the expiration of a first on-time duration or at the expiration of a maximum on-time. The first on-time duration is at least a minimum on-time and can be expanded up to a maximum on-time”], in which the second duration is of the second state of the first switch or the second duration is a second switching cycle of the DC-DC converter, in which the second duration is of the second state [e.g. OFF] of the first switch or the second duration is a second switching cycle of the DC-DC converter; and logic circuitry [e.g. 132] coupled to the first and second timers and configured to generate an expiration signal [e.g. output of 132] upon expiration of both the first and second durations [e.g. at the end (expiration) of the off time after the expiration of the first ON-time; paragraphs 038 – 039 recites “When the on-time duration is initiated, On-Timer 128 also provides a control signal on a bus 129 to logic circuit 132 to instruct logic circuit 132 to turn on the high-side switch M1. The current through inductor L1 is thus allowed to build up. High-side switch M1 is turned on only for a fixed duration. When the on-time duration expires, On-Timer 128 instructs logic circuit 132 to turn off the high-side switch M1 and turn on low-side transistor M2. To implement the variable off-time control, the End output signal from On-Timer 128 is coupled to the Start input terminal of an Off-Timer 130. Thus, when the on-time duration expires, the off-time duration programmed in Off-Timer 130 is initiated. Off-Timer 130 provides an End output signal to logic circuit 132 to indicate the end of the off-time duration, at which time the power transistor M1 can be turned back on if the feedback voltage VFB is less than the reference voltage VREF. In this manner, a minimum off-time is implemented in the feedback control loop.”]; and a control logic unit [e.g. 134], configured to switch the first switch from the second state [e.g. OFF state] to the first state [e.g. ON state] responsive to the expiration signal [e.g. paragraphs 038 – 039 above].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of US Patent No. 10,992,231; (hereinafter Yang).

	Regarding claim 20 and claim 21, Weng fails to disclose wherein: the first timer comprises: a first current source having a first terminal and a second terminal; a first capacitive element having a respective first terminal coupled to the first terminal of the first current source, and having a respective second terminal; a second switch having a respective first terminal coupled to the first terminals of the first capacitive element and the first current source, and having a respective second terminal coupled to the second terminal of the first capacitive element; and a first comparator having a first input terminal coupled to the first terminals of the first capacitive element, the first current source, and the second switch, having a reference input terminal, and having an output terminal coupled to a respective first input terminal of the logic circuitry; the second timer comprises: a second current source having a respective first terminal, and having a respective second terminal coupled to the second terminal of the first current source; a second capacitive element having a respective first terminal coupled to the first terminal of the second current source, and having a respective second terminal; a third switch having a respective first terminal coupled to the first terminals of the second capacitive element and the second current source, and having a respective second terminal coupled to the second terminal of the second capacitive element; and a second comparator having a respective first input terminal coupled to the first terminals of the second capacitive element, the second current source, and the third switch, having a respective reference input terminal, and having a respective output terminal coupled to a respective second input terminal of the logic circuitry.
	Yang [e.g. Fig. 2] teaches wherein: the first timer [e.g. 240] comprises: a first current source [e.g. 313] having a first terminal [e.g. lower terminal] and a second terminal [e.g. upper terminal]; a first capacitive element [e.g. CBOOST] having a respective first terminal [e.g. upper terminal] coupled to the first terminal of the first current source, and having a respective second terminal [e.g. lower terminal]; a second switch [e.g. 315] having a respective first terminal [e.g. upper terminal] coupled to the first terminals of the first capacitive element and the first current source, and having a respective second terminal [e.g. lower terminal] coupled to the second terminal of the first capacitive element; and a first comparator [e.g. 311] having a first input terminal [e.g. non-inverting terminal] coupled to the first terminals of the first capacitive element, the first current source, and the second switch, having a reference input terminal [e.g. inverting terminal], and having an output terminal coupled to a respective first input terminal of the logic circuitry [e.g. Fig. 1; R terminal of 219]; the second timer [e.g. Fig. 2; 230] comprises: a second current source [e.g. 303] having a respective first terminal [e.g. lower terminal], and having a respective second terminal [e.g. lower terminal] coupled to the second terminal of the first current source [e.g. via ground and capacitive element]; a second capacitive element [e.g. CBUCK] having a respective first terminal [e.g. upper terminal] coupled to the first terminal of the second current source, and having a respective second terminal [e.g. lower terminal]; a third switch [e.g. 305] having a respective first terminal [e.g. upper terminal] coupled to the first terminals of the second capacitive element and the second current source, and having a respective second terminal [e.g. lower terminal] coupled to the second terminal of the second capacitive element; and a second comparator [e.g. 301] having a respective first input terminal [e.g. non-inverting input terminal] coupled to the first terminals of the second capacitive element, the second current source, and the third switch, having a respective reference input terminal [e.g. inverting input terminal], and having a respective output terminal coupled to a respective second input terminal of the logic circuitry [e.g. Fig. 1; R terminal of 211].

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claims 1 and 8:
“the limitations of “a first timer configured to determine a first duration...in which the first duration is of the second state of the first switch or the first duration is a first switching cycle of the DC-DC converter system...a second timer configured to determine a second duration...in which the second duration is of the second state of the first switch or the second duration is a second switching cycle of the DC-DC converter system...the logic circuitry configured to generate an expiration signal responsive to expiration of both the first and second durations,” which is not disclosed either explicitly or inherently in Weng.”

In response, the argument is vague and do not point out exactly how said limitations are different from the disclosure of Weng. Therefore, the examiner submits that said limitations are disclosed by Weng as stated  with respect to claims 1 and 8 above.

Allowable Subject Matter
Claims 2 – 7, 9 – 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the first timer is configured to start timing responsive to the first switch being switched from the first state to the second state and generate a first timer expired signal when the first duration expires, wherein the first duration is the second state of the first switch; and the second timer is configured to start timing substantially simultaneously with the first Page 3 of 15timer and generate a second timer expired signal when the second duration expires, wherein the second duration is the second state of the first switch, wherein the logic circuitry is configured to generate the expiration signal responsive to a later one of the first or second timer expired signals.”
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the first timer is configured to start timing responsive to the first switch being switched from the second state to the first state and generate a first timer expired signal when the first duration expires, wherein the first duration is a the first switching cycl
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the first timer is configured to start timing responsive to the first switch being switched from the first state to the second state, and generate a first timer expired signal when the first duration expires, wherein the first duration is of the second state of the first switch; and the second timer is configured to start timing substantially simultaneously with the first timer and generate a second timer expired signal when the second duration expires, wherein the second duration is the second state of the first switch, wherein the logic circuitry is configured to generate the expiration signal responsive to a later one of the first and second timer expired signals”
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the first timer is configured to start timing responsive to the first switch being switched from the second state to the first state and generate a first timer expired signal when the first duration expires, wherein the first duration is a the first switching cycle; and the second timer is configured to start timing substantially simultaneously with the first timer and generate a second timer expired signal when the second duration expires, wherein the second duration is the second switching cycl
Claim(s) 3 – 4, 6 – 7, 10 – 11 and 13 – 14 are objected to as being dependent upon claim(s) 2, 5, 9 and 12.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838